DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an adjustable head holder for use with an imaging machine, classified in A61B6/0428.
II. Claims 17-20, drawn to an adjustable head holder, classified in A61G13/121.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions can have a material different design/mode of operation. Invention I requires an imaging machine and the device to be used for that purpose which is not present in Invention II. Invention II requires a hinge connected to an extension arm, and a joint connected to a second extension of the table attachment as well as the requirement of the second rod to pivot within a joint all not present in Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries). Such burden is not limited to searching or finding prior art for the patentably distinct inventions, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these inventions.
	During a telephone conversation with Krista Buckhardt on 07/14/2022 a provisional election was made claims 1-16 with traverse to prosecute the invention of Invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20160374630 issued to Smith.

Regarding claim 1,
	Smith discloses a system, comprising: an adjustable head holder for use with an imaging system, (Smith: FIG. 2 (60) wherein (60) is inserted into imaging machine (10)) the adjustable head holder comprising: a head cradle; (Smith: FIG. 3 (66)) a tilt adjustment mechanism (Smith: FIG. 3 (90, 92, 94, 78, 80, 70) may be interpreted as a tilt adjustment mechanism) with a plurality of locking positions arranged below a first end of the head cradle; (Smith: [0029] “Further, by using a threaded adjustment mechanism, the support assembly 60 may provide fine variable adjustment that allows for an exact angle (e.g., the best or optimal angle) from among a continuous range of supported head tilt angles (e.g., from 0° to 30° or −10° to 35°) to be configured by the operator, without being limited to pre-defined tilt positions (e.g., set positions at 5° increments). Though pre-defined tilt positions may not be structurally enforced (such as via notches or other mechanical features), the support assembly 60 may be marked (such as via markings (e.g., tilt angle markers or measurements) on the support block 78 and/or movable adjustment block 90) to allow an operator to select and/or repeat a tilt angle or inclination for patient head positioning” wherein the positions are defined by the slot (80) in which (90) moves into various positions which is locate below the cradle.) a table mount extending from a second end of the head cradle; (Smith: FIG. 4 (64)) and a tilt adjustment bar that extends from the table mount through the tilt adjustment mechanism; (Smith: FIG. 4 (74) which connects to mount (64) may be interpreted as a tilt adjustment bar since it rotates/pivots with respect to (64) via (70)) wherein the first end and the second end of the head cradle are located at opposite ends of the head cradle. (Smith: FIG. 3 wherein the first end corresponds to where (94) is located and the second end corresponds to where (64) is located.)

Regarding claim 2,
	Smith discloses the system of claim 1, wherein the tilt adjustment bar includes a lever that extends through an opening of the tilt adjustment mechanism. (Smith: FIG. 5 tilt adjustment bar (74) has a movable block (90) that extends in slot (80) which is located on support block (78))

Regarding claim 4,
	Smith discloses the system of claim 1, wherein the adjustable head holder further comprises a hinge coupled between the second end of the head cradle and an extension arm extending from the table mount. (Smith: see annotated figure below wherein (70, 84) may be interpreted as hinges since they cause rotational movement.)

    PNG
    media_image1.png
    407
    591
    media_image1.png
    Greyscale


Regarding claim 5,
	Smith discloses the system of claim 1, wherein the imaging system includes a table having an opening in one end thereof that is shaped to receive the table mount. (Smith: FIG. 5 table (46) has an opening (62) that receives mount (64))


Regarding claim 7,
	Smith discloses the system of claim 1, wherein the imaging system is one of a computerized tomography (CT) imaging system, positron emission tomography (PET) imaging system, single-photon emission CT (SPECT) imaging system, or magnetic resonance imaging (MRI) system. (Smith: [0021] “With the preceding in mind and referring to FIG. 1, a computed tomography (CT) imaging system 10 is shown, by way of example, as including a non-tilting gantry 12.”)

Regarding claim 8,
	Smith discloses an adjustable head holder for use with an imaging system, (Smith: FIG. 2 (60) wherein (60) is inserted into imaging machine (10)) the adjustable head holder comprising: a head cradle; (Smith: FIG. 3 (66)) a tilt adjustment mechanism positioned below a first end of the head cradle; (Smith: FIG. 3 (90, 92, 94, 78, 80, 70) may be interpreted as a tilt adjustment mechanism which is positioned below a first end of the head cradle.) a table mount extending from a second end of the head cradle; (Smith: FIG. 4 (64)) wherein the head cradle is configured to pivot via a hinge coupled to the second end of the head cradle and an extension arm of the table mount; (Smith: see annotated figure below wherein (70, 84) may be interpreted as hinges since they cause rotational movement.)
wherein the first end and the second end of the head cradle are located at opposite ends of the head cradle. (Smith: FIG. 3 wherein the first end corresponds to where (94) is located and the second end corresponds to where (64) is located.)

    PNG
    media_image1.png
    407
    591
    media_image1.png
    Greyscale


Regarding claim 9,
	 Smith discloses the adjustable head holder of claim 8, wherein the hinge comprises a flexible material. (Smith: [0025] talks about (70) being made of non-metallic material which may be interpreted as flexible based on how the spec. defines non-metallic, i.e. carbon fiber or plastic)

Regarding claim 10,
	Smith discloses the adjustable head holder of claim 9, wherein the flexible material includes one or more of a carbon fiber, a thermoplastic, a plastic, a rubber, and a polymer. (Smith: [0025])

Regarding claim 11,
	Smith discloses the adjustable head holder of claim 8, wherein the imaging system includes a table having an opening in one end thereof that is shaped to receive the table mount. (Smith: FIG. 5 table (46) has an opening (62) that receives mount (64))

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20190313985 issued to Bardo.

Regarding claim 1,
	Bardo discloses a system, comprising: an adjustable head holder (Bardo: FIG. 1 (100)) for use with an imaging system, (Bardo: [0029] “Accordingly, it is an object of the invention to provide a mechanism for brain/head CT scans so that the angle of the head can be adjusted.”) the adjustable head holder comprising: a head cradle; (Bardo: FIG. 1 (110)) a tilt adjustment mechanism (Bardo: FIG. 2 (154)) with a plurality of locking positions arranged below a first end of the head cradle; (Bardo: FIG. 2 the tilt mechanism is below the first end see [0032] which talks about multiple positions in which the head cradle can be adjusted.) a table mount extending from a second end of the head cradle; (Bardo: FIG. 2 (130)) and a tilt adjustment bar that extends from the table mount through the tilt adjustment mechanism; (Bardo: FIG. 2 (156)) wherein the first end and the second end of the head cradle are located at opposite ends of the head cradle. (Bardo: FIG. 2 see annotated figure below)

    PNG
    media_image2.png
    626
    558
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bardo.

Regarding claim 6,
	Smith discloses the system of claim 1.
	Smith does not appear to disclose wherein the adjustable head holder further comprises a table mount lock and release mechanism coupled to the table mount.
	However, Bardo discloses wherein the adjustable head holder further comprises a table mount lock and release mechanism coupled to the table mount. (Bardo: FIG. 1 (132) see [0030] “The head-holder device 100 can be coupled to a bed of a CT scanner via the insertion tab 130 and insertion tab lock 132 and, as further described below, can be configured to ensure the patient is resting comfortably on the bed at an appropriate head angle.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table engagement of Smith to have a lock and release mechanism as taught by Bardo in order to prevent unwanted movement of the table mount in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardo in view of U.S. Patent No. 5785041 issued to Weinstein.

Regarding claim 3,
	Bardo discloses the system of claim 1.
	Bardo does not appear to disclose wherein the tilt adjustment mechanism comprises a spring loaded tooth and a ratchet system. 
	However, Weinstein discloses a mechanism comprising a spring loaded tooth and a ratchet system. (Weinstein: col. 10 lines 65-67 and col. 11 lines 1-2.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tilting mechanism of Bardo to have a ratchet system with teeth or slots that engage another tooth or slot with a spring attached to the tooth as taught by Weinstein in order to allow for a more secure locking system or safeguard should the first form of locking means fail in Bardo in which one of ordinary skill in the art would have recognized as a predictable result.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  	The prior art of record fails to disclose the constructional features above namely the first rod configured to engage with a ratchet system of the tilt adjustment mechanism and a second rod arranged in a joint configured as a revolute ball joint. Although such features are known in ratcheting systems, it would be improper hindsight to combine such features into Smith because of the specific arrangement required by the claim for these elements. In addition, neither Smith nor Bardo suggests the use of a ratchet system as laid out in the claim nor does it suggest a revolute ball joint in the tilting mechanism. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673